          Case 1:20-cv-00356-NONE-EPG Document 15 Filed 06/02/20 Page 1 of 6



 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9   GARETH PERRY,                                          Case No. 1:20-cv-00356-EPG (PC)
10                   Plaintiff,                             FINDINGS AND RECOMMENDATIONS,
11         v.                                               RECOMMENDING THAT THIS ACTION
                                                            BE DISMISSED, WITHOUT PREJUDICE,
12   C. CERVANTES, et al.,                                  FOR FAILURE TO EXHAUST
                                                            AVAILABLE ADMINISTRATIVE
13                  Defendants.                             REMEDIES
14
                                                            (ECF No. 1)
15
                                                            OBJECTIONS, IF ANY, DUE WITHIN 21
16                                                          DAYS
17
                                                            ORDER DIRECTING CLERK TO ASSIGN
18                                                          DISTRICT JUDGE

19             Gareth Perry (“Plaintiff”) is a federal prisoner proceeding pro se in this civil rights
20   action.
21
               It appeared from the face of the complaint that Plaintiff did not exhaust his available
22   administrative remedies before filing this action. Accordingly, the Court ordered Plaintiff to
23
     “show cause why this action should not be dismissed, without prejudice, for failure to exhaust
24   available administrative remedies.” (ECF No. 6, p. 4). Plaintiff has now responded to the
25   Court’s order to show cause. (ECF Nos. 9, 11, & 13).
26             For the reasons that follow, the Court will recommend that this action be dismissed,
27   without prejudice, because it is clear from the face of the complaint that Plaintiff failed to
28
     exhaust his available administrative remedies. Such dismissal would be without prejudice, so

                                                        1
           Case 1:20-cv-00356-NONE-EPG Document 15 Filed 06/02/20 Page 2 of 6



 1   that Plaintiff may refile the case once he has exhausted the available administrative remedies (if
 2   it is still possible to do so).
 3   I.      LEGAL STANDARDS
 4           Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that
 5   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any
 6   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
 7   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
 8           The United States Court of Appeals for the Ninth Circuit has summarized the
 9   regulations governing the federal Bureau of Prisons’ (“BOP”) grievance process:
10                    The BOP grievance process is set forth at 28 C.F.R. § 542.13–.15.
                      As a first step in this process, an inmate normally must present his
11                    complaint informally to prison staff using a BP–8 form. If the
12                    informal complaint does not resolve the dispute, the inmate may
                      make an “Administrative Remedy Request” concerning the
13                    dispute to the prison Warden using a BP–9 form. The BP–8 and
                      BP–9 are linked. Both forms involve a complaint arising out of the
14                    same incident, and both forms must be submitted within 20
15                    calendar days of the date of that incident. 28 C.F.R. § 542.14(a).
                      An extension of time is available upon a showing of valid reason
16                    for delay. Section 542.14(b) provides a non-exhaustive list of
                      reasons that justify an extension of time. Valid reasons “include ...
17                    an extended period in-transit during which the inmate was
18                    separated from documents needed to prepare the Request or
                      Appeal.” Id.
19
                      If the Warden renders an adverse decision on the BP–9, the inmate
20                    may appeal to the Regional Director using a BP–10 form. 28
21                    C.F.R. § 542.15(a). The BP–10 must be submitted to the Regional
                      Director within 20 calendar days of the date of the Warden's
22                    decision. Id. As with the time period for filing a BP–9, an extension
                      of time is available upon a showing of a valid reason. Id. Section
23
                      542.15(a) provides that “[v]alid reasons for delay include those
24                    situations described in § 542.14(b).” Id.

25                    The inmate may appeal an adverse decision by the Regional
                      Director to the Central Office (also called the General Counsel) of
26
                      the BOP using a BP–11 form. Id. The BP–11 must be submitted to
27                    the Central Office within 30 calendar days from the date of the
                      Regional Director's decision. Id. As with the time period for filing
28

                                                       2
          Case 1:20-cv-00356-NONE-EPG Document 15 Filed 06/02/20 Page 3 of 6


                    a BP–9 and a BP–10, an extension is available upon the showing
 1
                    of a valid reason as described in § 542.14(b). Id.
 2   Nunez v. Duncan, 591 F.3d 1217, 1219–20 (9th Cir. 2010) (alterations in original) (footnote
 3   omitted). “Appeal to the General Counsel is the final administrative appeal.” 28 C.F.R. §
 4   542.15(a).
 5          Prisoners are required to exhaust the available administrative remedies prior to filing
 6   suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201
 7   (9th Cir. 2002) (per curiam). The exhaustion requirement applies to all prisoner suits relating
 8   to prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of
 9   the relief sought by the prisoner and regardless of the relief offered by the process, unless “the
10   relevant administrative procedure lacks authority to provide any relief or to take any action
11   whatsoever in response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001);
12   Ross v. Blake, 136 S.Ct. 1850, 1857, 1859 (2016).
13          “Under the PLRA, a grievance suffices if it alerts the prison to the nature of the wrong
14   for which redress is sought. The grievance need not include legal terminology or legal theories,
15   because [t]he primary purpose of a grievance is to alert the prison to a problem and facilitate its
16   resolution, not to lay groundwork for litigation. The grievance process is only required to alert
17   prison officials to a problem, not to provide personal notice to a particular official that he may
18   be sued.” Reyes, 810 F.3d at 659 (alteration in original) (citations and internal quotation marks
19   omitted).
20          As discussed in Ross, 136 S.Ct. at 1862, there are no “special circumstances”
21   exceptions to the exhaustion requirement. The one significant qualifier is that “the remedies
22   must indeed be ‘available’ to the prisoner.” Id. at 1856. The Ross Court described this
23   qualification as follows:
24                  [A]n administrative procedure is unavailable when (despite what
25                  regulations or guidance materials may promise) it operates as a
                    simple dead end—with officers unable or consistently unwilling
26                  to provide any relief to aggrieved inmates. See 532 U.S., at 736,
                    738, 121 S.Ct. 1819....
27
                    Next, an administrative scheme might be so opaque that it
28                  becomes, practically speaking, incapable of use....

                                                      3
           Case 1:20-cv-00356-NONE-EPG Document 15 Filed 06/02/20 Page 4 of 6



 1
                    And finally, the same is true when prison administrators thwart
 2                  inmates from taking advantage of a grievance process through
                    machination, misrepresentation, or intimidation.... As all those
 3                  courts have recognized, such interference with an inmate’s
                    pursuit of relief renders the administrative process unavailable.
 4
                    And then, once again, § 1997e(a) poses no bar.
 5
     Id. at 1859–60.
 6
            “When prison officials improperly fail to process a prisoner’s grievance, the prisoner is
 7
     deemed to have exhausted available administrative remedies.” Andres v. Marshall, 867 F.3d
 8
     1076, 1079 (9th Cir. 2017).
 9
            If the Court concludes that Plaintiff has failed to exhaust, the proper remedy is dismissal
10
     without prejudice of the portions of the complaint barred by section 1997e(a). Jones, 549 U.S.
11
     at 223–24; Lira v. Herrera, 427 F.3d 1164, 1175–76 (9th Cir. 2005).
12
     II.    ANALYSIS
13
            The incident that led to the disciplinary hearing that Plaintiff challenges in his
14
     complaint occurred on January 4, 2020. (Id. at 1). The disciplinary hearing, which appears to
15
     be central to most (if not all) of Plaintiff’s claims, occurred on February 21, 2020. (Id. at 3).
16
     Plaintiff mailed the complaint commencing this action to the Court on February 23, 2020.
17
     (ECF No. 1, p. 6). Thus, only two days passed from the date of the disciplinary hearing to the
18
     date Plaintiff mailed his complaint to the Court.
19
            As described above, the BOP has a grievance procedure available, and that procedure
20
     cannot be concluded in fewer than two days. Thus, it is clear from the face of the complaint
21
     that Plaintiff failed to exhaust his available administrative remedies prior to filing suit.
22
            In response to the order to show cause, Plaintiff makes two arguments as to why this
23
     case should be allowed to proceed. First, Plaintiff argues that he is attempting to exhaust his
24
     claim based on his trust fund being frozen. (ECF No. 9, p. 1; ECF No 11, p. 4). However,
25
     Plaintiff appears to allege that, although he was experiencing some difficulties, as of February
26
     28, 2020, he was still in the process of exhausting this and other claims. (ECF No. 11, p. 4).
27
     Thus, Plaintiff clearly did not exhaust these claims prior to filing suit.
28

                                                       4
          Case 1:20-cv-00356-NONE-EPG Document 15 Filed 06/02/20 Page 5 of 6



 1           Second, Plaintiff alleges that the Warden told him, in response to a BP-9 form that
 2   Plaintiff filed, that what happened could not be rectified by the prison because Defendants are
 3   independent contractors and not employees of the prison. (ECF No. 9, p. 2; ECF No. 11, p. 3).
 4   Thus, Plaintiff argues he should not have to exhaust his claims.
 5           However, Plaintiff appears to misunderstand what the Warden told him. According to
 6   the BP-9 form:
 7                    REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE.
                                       HOWEVER, WE RETAINED YOUR
 8                                     REQUEST/APPEAL ACCORDING TO
 9                                     POLICY. YOU SHOULD FILE A REQUEST
                                       OR APPEAL AT THE APPROPRIATE LEVEL
10                                     VIA REGULAR PROCEDURES.
11                    REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR
12                                     APPEAL TO THE WRONG LEVEL. YOU
                                       SHOULD HAVE FILED AT THE REGIONAL
13                                     OFFICE LEVEL.
14                    REMARKS              : DHO RELATED GRIEVANCES GO
15                                           DIRECTLY TO THE REGIONAL
                                             OFFICES. SANCTIONS CAN NOT BE
16                                           OVERTURNED ON THE LOCAL
                                             LEVEL BY THE WARDEN.
17
18   (ECF No. 13, p. 1).

19           Thus, the Warden did not tell Plaintiff that Defendants were independent contractors, or

20   that what happened could not be dealt with through the prison grievance procedure. Instead,

21   the Warden told Plaintiff that the BP-9 step is skipped when dealing with grievances related to

22   Disciplinary Hearing Officers, and that Plaintiff instead should file his grievance directly to the

23   regional office.

24           Moreover, the BP-9 form states that it was received on March 17, 2020 (id.), which is

25   after the date Plaintiff filed this action. Thus, it appears that Plaintiff did not even attempt to

26   exhaust his claims based on the disciplinary hearing until after filing this action, and cannot

27   show that the remedies were unavailable when he filed this lawsuit.

28           As it is clear from the face of Plaintiff’s complaint that Plaintiff failed to exhaust his

                                                       5
             Case 1:20-cv-00356-NONE-EPG Document 15 Filed 06/02/20 Page 6 of 6



 1   available administrative remedies prior to filing this action, and as Plaintiff did not make
 2   sufficient allegations suggesting that the grievance process was not available to him despite
 3   being given an opportunity to do so, the Court will recommend that this action be dismissed,
 4   without prejudice.
 5   III.      RECOMMENDATIONS
 6             Based on the foregoing, the Court HEREBY RECOMMENDS that:
 7                   1. This action be dismissed, without prejudice, because it is clear from the face of
 8                      the complaint that Plaintiff failed to exhaust his available administrative
 9                      remedies prior to filing this lawsuit;
10                   2. All outstanding motions be denied as moot; and
11                   3. The Clerk of Court be directed to close this case.
12             These findings and recommendations will be submitted to the United States district
13   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
14   twenty-one (21) days after being served with these findings and recommendations, Plaintiff
15   may file written objections with the Court. The document should be captioned “Objections to
16   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
17   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
18   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
19   (9th Cir. 1991)).
20             Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
21   judge to this case.
22
     IT IS SO ORDERED.
23
24
            Dated:    June 2, 2020                                /s/
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                        6
